 

Exhibit 10.5

 

PROMISSORY NOTE

$
________                                                                  Effective
as of ___________, 2020

FOR VALUE RECEIVED, Apex Global Brands Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay, without setoff, deduction, recoupment or
counterclaim, to ______________, an individual (the “Holder”), or his permitted
assigns, the principal sum of $_________, together with all accrued and unpaid
interest thereon, upon the terms and conditions specified below.

Subject to the terms hereof, the entire outstanding principal balance of this
Promissory Note (this “Note”), plus any and all accrued and unpaid interest
thereon, shall be due and payable in full by the Borrower to the Holder upon the
earlier of (a) October 30, 2020, (b) the Holder’s “separation from service” with
the Borrower within the meaning of Treas. Reg. Section 1.409A-1(h), (c) the
death or disability of the Holder, and (d) a change in the ownership or
effective control of the Borrower or a substantial portion of the assets of the
Borrower within the meaning of Treas. Reg. Section 1.409A-3(a)(5).

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which the holder hereof, by the acceptance of this
Note, and the Borrower agrees:

1.               Interest. Interest on this Note shall accrue quarterly in
arrears at a rate per annum equal to the Applicable Federal Rate. For purposes
hereof, the “Applicable Federal Rate” shall mean the IRS published rate in
accordance with section 1274(d) of the Internal Revenue Code of 1986 together
with the regulations promulgated thereunder from time to time. All interest will
be computed on the basis of the actual number of days elapsed, commencing on the
date hereof, and a year of 365 days.

2.               Issuance of Payment.  Payments of principal and interest are
payable by the Borrower in lawful monies of the United States of America via
wire transfer in immediately available funds for deposit in the account(s)
designated in writing by the Holder prior to the date of such payment.
Notwithstanding the foregoing, the Company may, in its sole discretion, pay the
obligations owing to the Holder pursuant to this Note in full by the issuance to
the Holder of ______ shares of the common stock of the Borrower in accordance
with applicable Nasdaq rules.

3.               Event of Default.  The failure of the Borrower to pay when due
any principal, interest, fees or other payment obligations hereunder within five
days after notice thereof is provided by Holder, shall constitute an “Event of
Default” under this Note.  

4.               Rights of Holder.  Upon the occurrence or existence of any
Event of Default and at any time thereafter unless such Event of Default has
been waived in writing by the Holder, Holder may declare all outstanding
obligations and liabilities of the Borrower payable hereunder to be immediately
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived.

5.               Successors and Assigns.  The rights and obligations of the
Borrower and the Holder of this Note shall be binding upon and benefit their
respective permitted successors, assigns, heirs, administrators and transferees.
The Borrower may not assign this Note, in whole or in part, without the written
consent of the Holder.  The Holder may not assign this Note, in whole or in
part, without the written consent of the Borrower.

6.               Waiver and Amendment.  Any provision of this Note may be
amended, waived or modified upon the written consent of the Borrower and Holder.

 

--------------------------------------------------------------------------------

 

7.               Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be hand delivered or sent via
electronic transmission, overnight courier service or mailed by certified or
registered mail, postage prepaid, return receipt requested, addressed or sent to
the applicable party at such address for such party as shall be furnished prior
thereto in writing.

8.               Governing Law.  This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance the
internal laws of the State of New York, without regard to the principles of
conflict of laws thereof. The Borrower submits to the exclusive jurisdiction of
the courts of the State of New York, New York County, located in the Borough of
Manhattan, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof.

9.               JURY TRIAL WAIVER.  THE BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE.

10.            Entire Agreement.  This Note contains the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
every course of dealing, other conduct, oral agreement or representation
previously made by the Holder.  In the event that any court of competent
jurisdiction shall determine that any provision, or portion thereof, contained
in this Note shall be unenforceable in any respect, then such provision shall be
deemed limited to the extent that such court deems it enforceable, and the
remaining provisions of this Note shall nevertheless remain in full force and
effect.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the date first above indicated.

 

 

 

 

APEX GLOBAL BRANDS INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

Signature Page to

_______ Board Promissory Note

--------------------------------------------------------------------------------

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 